— In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County, dated July 17, 1980, denying her motion to (1) transfer the action from the Civil Court, Queens County to the Supreme Court, Queens County and (2) amend her bill of particulars. Order modified by adding thereto a provision that the denial of plaintiff’s motion insofar as it is to amend her bill of particulars is without prejudice to her renewing that part of her motion in Civil Court. As so modified, order affirmed, without costs or disbursements (see Komorowski v Smith, 74 AD2d 841). Rabin, J.P., Cohalan, Weinstein and Thompson, JJ., concur.